 

[g269321kgi001.gif]

[LOGO] DEFENSE REUTILIZATION AND MARKETING SERVICE 74 WASHINGTON AVENUE NORTH
BATTLE CREEK, MICHIGAN 49037-3092 IN REPLY DLA Disposition Services — J422
September 22, 2011 REFER TO Liquidity Services, Incorporated Mr. William Angrick
1920 L Street, NW, 6th Floor Washington, DC 20036 Dear Mr. Angrick: This letter
is provided to inform you of a change in the contract terms set forth in
contract 99-4001-0004 between Liquidity Services, Inc. and DLA Disposition
Services, signed June 9, 2005. Specifically Part II, Section D of the Scrap
Venture Invitation for Bid provides: “The minimum Performance Period for the
contract is eighty-four (84) months. DRMS may exercise options to extend the
Performance Period for up to an additional thirty-six (36) months.” In addition,
Article Two, section 4, found in part VI provides: “The basic Performance Period
under this contract is eighty-four (84) calendar months beginning with the date
of submission to Purchaser of the initial Pickup Notice. The Government has the
unilateral right to extend that eighty-four (84) calendar month Performance
period for three twelve (12) month option periods by notice thereof to Purchaser
or Contractor: DLA Disposition Services has determined the additional three
twelve (12) month options that are unilaterally available to the Government for
extending the performance period of contract 99-4001-0004 to be in the best
interest of the Government. Therefore, DLA Disposition Services exercises the
first 12-month option under this provision which will extend the SV contract
through June 8, 2013. Sincerely GREGORY E. ORTIZ Sales Contracting Officer
Federal Recycling Program [LOGO] Printed on Recycled Paper

 

 